Title: Abigail Adams to John Quincy Adams, 23 August 1785
From: Adams, Abigail
To: Adams, John Quincy


     
      My dear son
      London August 23 1785
     
     I hope this will find you upon terra firma, tho in vain I searcht the New York papers of july 7th. to find you, since which I have been very anxious. Your passage I hope has been safe tho long and tedious.
     I have written to you twice before since you left me and I believe you have a steady and faithfull correspondent in your sister, who having substituded you as her correspondent in lieu of her Lover hopes to find more punctuality in the return, than it seems she has met with else where. But this between ourselves.
     I know you will be anxious to hear how the treaty is like to Succeed. You know the progress of courts, and that during a whole twelvemonth only one has concluded a treaty. The propositions are before the ministry. I have reason to think a conference will be held upon them this week. What will be the result time must unfold, the temper and disposition of the people does not look very favourable.
     You will hear the fate of the Irish propositions, labourd with so much Zeal here as to keep the Parliament setting untill this month. The Irish however have made short work of them. You will also see the Arrets of his most Christian Majesty prohibiting the use of British Manufactories, which has turnd out of employ the english Newspapers say twenty thousand hands already. They are vastly angry with that seditious state of Massachusetts for their late navigation act. Mischief always begins there, they say, but they deceive themselves with the hopes that the states will be divided. Talk of prohibiting any American vessel from comeing here, that is the mercantile threaten, but they look very serious and I dare say the act will operate greatly for our Benifit.
     
     Pray what do you think is become of that Said Captain Lambe who was sent out 3 months ago, with papers &c. You know upon what buisness. He has not arrived neither here nor in France. Mr. Jefferson and your Father are very anxious. Neither of them have yet had any acknowledgement of a single Letter writen for a whole twelvemonth past, nor has any packet brought them any publick dispatches except the commission to this court.
     I do not know what Congress mean by such proceedings, or rather by no proceedings. Did you hear any talk of supporting us here. I should be glad they would recall us, or put us in such a situation that we need not, nor our Country be squib’d at for not being able to give a dinner now and then to the Ministers. And it is most certain if we do that we must live very meager all the rest of the Year, and my poor Lads at home suffer for it. I suppose such a system of occonomy will now get into their Heads, that they will rather think of curtailing more. Let them use at Home occonomy where it is a virtue, but do not let them disgrace themselves abroad by narrowness. Mr. Temples Sallery as consul I am informd is equal to what our country allow their ministers. Besides fitting him out, he has taken out 5 different Sorts of carriages with him. Yet of a consul it is not expected that they live in splendour—but enough of this.
     Write me very particularly, if you want any thing in my power, let me know, you know how limited they are, so your wants will be in proportion. Remember me to your Brothers and be assured that I am at all times Your ever affectionate Mother
     
      A A
     
     
      Your Friend Murry dined here last week. West I believe is in the Country. I have not seen him a long time. Appleton was here a few days since. Why does not he go home? Captain Lyde says he shall be here in the winter again. Be sure you write largely by him.
     
    